Title: To George Washington from John Bayard, 25 February 1791
From: Bayard, John Bubenheim
To: Washington, George



Sir,
New Brunswick [N.J.] 25th Feby 1791

Soon ⟨after the⟩ meeting of Congress in New York, I had the honor of apply⟨ing mutilated⟩ to be nominated to the office of Collector of the Imports for the State of Pennsylvania.
As the gift of that appointment was not accordant with the arrangements you had made I wished to be consider’d as a Candidate for any place that you might think me qualified to fill—The appointments under the late revenue Act being now in contemplation permit me, Sir, to offer myself as a candidate for the office of Supervisor of the Excise in the City of Philadelphia—as my character is well known to you Sir, it wou’d be needless I presume to bring testimonials in support of it ⟨the State⟩ of Pennsylvania in the many ⟨offices⟩ of trust she has conferr’d on me & as it ⟨mutilatedded⟩ the necessity of this.
My past services & sufferings in the cause of my Country, my political & private character, with the confidence of the mercantile & landed interests of the State, which I still flatter myself I possess, are circumstances, which I trust, will be consider’d by you, Sir, as sufficient to warrant my present application.

Should I ⟨mutilated appoint⟩ment, it shall be my constant endeavor to ⟨mutilated⟩ your confidence, by the most punctual & faithful discharge of the duties incumbent on me—I have the honor to be with the greatest respect & Esteem Sir Your most Obedt & very hmble Servt

John Bayard

